Norval, C. J.
Each assignment in the petition in error, as well as every proposition discussed in the brief, is predicated upon matters disclosed solely by the supplemental transcript filed by the plaintiff in error in this court on July 9, 1894, and which alone contains the purported judgment sought to be reviewed. This transcript cannot be recognized by us, inasmuch as it is not authenticated by the certificate of the clerk of the court below, as by statute required. Following Moore v. Waterman, 40 Neb., 498, and McDonald v. Grabow, 46 Neb., 406, decided herewith, the petition in error is dismissed.
Dismissed.